            Case 1:20-cv-08528-SHS Document 13 Filed 01/15/21 Page 1 of 1




                                                    January 14, 2021
By ECF
                                                                                 MEMO ENDORSED
Hon. Sidney H. Stein
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

                      Re:      Romero v. Route 11 Potato Chips, LLC
                               Civil Action Number: 20-cv-8528 (SHS)(BCM)
Dear Judge Stein:

          We represent the defendant Route 11 Potato Chips, LLC in the above-referenced
litigation. We write on behalf of all parties to advise the Court that while the parties have
resolved all issues in this litigation through settlement we need an additional two (2) weeks to
file the stipulation of dismissal. We accordingly request all dates be adjourned without date to
execute a stipulation of dismissal with prejudice.

       We thank the Court for its time and consideration.

                                                    Respectfully submitted,
                                                    ,



                                                    Anthony J. Tomari

cc/ECF
Counsel of Record

         The conference scheduled for today at 11:00 a.m. is adjourned until January 28, 2021, at 10:00 a.m. If the
         stipulation of dismissal is filed before January 28, the conference will be cancelled.

         Dated: New York, New York
                January 15, 2021
